 



Exhibit 10.1
Summary of the Salaries
for the Named Executive Officers
of Arch Coal, Inc.

                      Base Salary (1) (2) Name and Title of Executive Officer  
2006   2005
Steven F. Leer
  $ 750,000     $ 715,000  
President and Chief Executive Officer
               
John W. Eaves
    450,000       425,000  
Executive Vice President and Chief Operating Officer
               
Robert J. Messey
    335,000       305,000  
Senior Vice President and Chief Financial Officer
               
Robert G. Jones
    300,000       290,000  
Vice President — Law, General Counsel and Secretary
               
C. Henry Besten
Senior Vice President — Strategic Development
    265,000       250,000  

 

(1)   In the first quarter of each year, the Personnel and Compensation
Committee meets to determine whether, based on overall company performance,
individual performance, competitive compensation and target total compensation,
base salaries for the named executive officers should be increased.
Additionally, base salaries for the named executive officers will generally
increase concurrent with an officer’s promotion or an increase in an officer’s
responsibilities, as may be determined by the Personnel and Compensation
Committee from time to time and recommended to the Board of Directors for
approval.   (2)   The Company also provides certain other benefits to its
executive officers that are not tied to any formal individual or corporate
performance objectives and are intended to be part of a competitive overall
compensation program. For example, the Company maintains an employee thrift
plan, a cash balance pension plan, insurance and other benefit plans for its
employees. Executive officers participate in these plans on the same terms as
other eligible employees, subject to any legal limits on the amounts that may be
contributed by or paid to executives under the plans. In addition, the Company
reimburses certain executive officers for financial planning services and club
dues, and the Company also pays certain executive officers an additional amount
sufficient to compensate him or her for the taxes arising as a result of the
perquisites the Company provides.

 